Citation Nr: 0114861	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a leg disorder.

3.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran had active service from April 1943 to April 1946.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in October 1999 
and April 2000 of the Department of Veterans Affairs (VA) 
Regional Office in Pittsburgh, Pennsylvania (the RO) which 
denied entitlement to service connection for hearing loss, a 
back disorder, and a leg disorder.  


FINDINGS OF FACT

1.  There is no medical evidence that sensorineural hearing 
loss first manifested or was diagnosed in service and there 
is no competent evidence which associates or relates the 
current sensorineural hearing loss to the veteran's period of 
service.

2.  There is no medical evidence that a leg disability first 
manifested or was diagnosed in service and there is no 
competent evidence which associates or relates the veteran's 
current leg disorder to his period of service.    

3.  There is no medical evidence that a back disorder first 
manifested or was diagnosed in service and there is no 
competent evidence which associates or relates the current 
back disorder to the veteran's period of service.  


CONCLUSIONS OF LAW

1.  Service connection for sensorineural hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2000).  

2.  Service connection for a leg disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000). 

3.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss, a 
leg disorder, and a back disorder.  In the interest of 
clarity, the Board will initially review generally applicable 
law and regulations.  The Board will then separately discuss 
the issues on appeal.

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 and Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000). 

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2000).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2000).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000). 

Duty to Assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A) (VCAA).   

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Id.    

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.      



Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Analysis

Initial matters

The Board initially observes that recently-enacted 
legislation has eliminated the former statutory requirement 
that a well-grounded claim be presented; enhanced VA's duty 
to assist a claimant in developing facts pertinent to a 
claim; and expanded on VA's duty to notify the claimant and 
representative concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).  

With respect to the issues on appeal, the Board finds that 
the RO has taken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the veteran's 
claims for service connection for hearing loss, a leg 
disability, and a back disability.  The veteran's service 
medical records are associated with the claims folder.  The 
RO obtained copies of the private medical records and the VA 
treatment records which were identified by the veteran.  In 
the August 2000 statement of the case and the September 2000 
supplemental statement of the case, the RO informed the 
veteran of the pertinent laws and regulations and notified 
the veteran that he needed to submit evidence that his 
disabilities were incurred in service.  The veteran and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.  

The Board notes that the veteran was not afforded a VA 
examination.  However, the Board finds that such examination 
was not necessary under the VCAA.  As noted above, under the 
VCAA, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  VCAA.  

In the present case, there is no competent evidence of record 
which demonstrates that the veteran's hearing loss, back 
disability and leg disability may be associated with the 
veteran's service.  The competent evidence of record only 
establishes that the veteran currently has such disabilities.  
An association between these disabilities and service has not 
been demonstrated by either lay or medical evidence.  Thus, 
the Board finds that a VA examination is not necessary under 
the VCAA.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in the development of his claims for service 
connection.  VCAA.  The Board finds that the RO made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  The Board 
further finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims.  
VCAA.  

Given that the veteran was provided the necessary information 
on which to substantiate his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

1.  Entitlement to Service Connection for Hearing Loss

Factual Background

Service induction examination dated in April 1943 indicates 
that the veteran's hearing was 15/15 in the right and left 
ears (Whispered Voice Test).  There were no abnormalities of 
the ear.  Service medical records indicate that in August 
1944, external otitis media of the left ear was diagnosed.  

A July 1945 examination report indicates that examination of 
the head including the special senses was normal.  

An April 1946 discharge examination report indicates that the 
veteran's hearing (Whispered Voice Test) in the right ear was 
15/15 and 15/15 in the left ear.  No ear abnormalities were 
detected.  

Treatment records by Dr. L.Z. dated in August 1999 indicate 
that the veteran lost his hearing in the right ear two days 
prior.  Examination revealed that the ear canals were clear 
and the tympanic membranes were intact.  The impression was 
sudden sensorineural hearing loss.  A September 1999 
treatment record indicates that the veteran had some 
improvement in the right ear.  

On the authorized audiological evaluation in September 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
45
N/A
55
LEFT
5
15
40
N/A
60

A November 1999 VA treatment record indicates that the 
veteran noted a sudden onset of hearing loss in the right ear 
and tinnitus.  An audiogram revealed normal functioning in 
the middle ear systems bilaterally.  Pure tone testing 
revealed a moderate sensorineural loss from 2000 to 8000 
Hertz for the left ear and a moderate mixed loss from 1000 to 
8000 Hertz for the right ear.   

A January 2000 VA treatment record indicates that the veteran 
had a hearing evaluation which revealed that moderate 
sensorineural hearing loss in which amplification would not 
benefit.  

In a March 2000 statement, the veteran indicated that he was 
treated for a hearing disorder in service.  

VA treatment records dated in March 2000 indicate that the 
veteran had complaints of hearing loss and itching in the 
right ear.  Right ceruminitis was diagnosed.  

VA treatment records dated in March 2000, June 2000 and July 
2000 indicate that the veteran had complaints of ringing, 
pain, itching and loss of hearing in his ears.  

Discussion

There is medical evidence which establishes that the veteran 
has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  
The September 1999 audiogram indicates that the veteran had 
an auditory threshold of 40 decibels in the 2000 Hertz 
frequency in the left ear and an auditory threshold of 45 
decibels in the 2000 Hertz frequency in the right ear. 

However, there is no competent evidence that associates the 
sensorineural hearing loss to service.  There is no medical 
evidence that the hearing loss was incurred in service or is 
related to service.  The Board notes in passing that the 
service records do not indicate that the veteran is a combat 
veteran, and the veteran does not contend that he incurred 
the hearing loss in combat.  The provisions of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) are therefore inapplicable 
to this case.  

Service medical records indicate that the veteran had normal 
hearing upon entry into service and upon discharge from 
service in April 1946.  The service medical records reflect 
treatment for otitis media of the left ear in August 1944.  
However, this disorder was not detected upon discharge 
examination in April 1946.   

Review of the record shows that the veteran first had 
complaints of hearing loss in August 1999, approximately 53 
years after service separation.  Sensorineural hearing loss 
was diagnosed in 1999.  There is evidence that the 
sensorineural hearing loss first manifested in 1999.  The 
treatment records from Dr. L.Z. indicate that the veteran's 
hearing loss was sudden.  There is no evidence of treatment 
or diagnosis of hearing loss prior to 1999.  The medical 
evidence of record does not establish that sensorineural 
hearing loss was diagnosed within the one year after service 
separation in April 1946.  Thus, service connection is not 
warranted on a presumptive basis.    

The private medical records and VA treatment records do not 
associate or relate the current hearing loss to the veteran's 
period of service.  There is no competent evidence of record 
which shows that the hearing loss may be associated with the 
veteran's period of service.  In Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), the Federal Circuit indicated 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
the veteran has not submitted evidence of a connection 
between the veteran's service and his hearing loss.    

The veteran's own assertions that he incurred hearing loss in 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran and 
other lay persons are competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinions as to etiology and 
a medical diagnosis competent.

Therefore, for the reasons discussed above, the Board finds 
that service connection for sensorineural hearing loss is not 
warranted, since there is no evidence of a relationship 
between the current hearing loss and service.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection.  The 
claim is therefore denied.  

2.  Entitlement to Service Connection for a Leg Disability

Factual Background

Service induction examination dated in April 1943 reveals 
that there were no musculoskeletal defects.  A July 1945 
examination report indicates that the muscular system was 
normal.  A September 1945 service medical record indicates 
that the veteran had complaints of numbness in his legs.  
Service discharge examination report dated in April 1946 
indicates that the veteran had no musculoskeletal defects.  

Treatment records by Dr. R.S. dated from November 1992 to 
March 1994 reflect a diagnosis of peripheral vascular 
disease.    

Treatment records by Dr. R.S. dated in July and August 1999 
reflect diagnoses of phlebitis and cellulitis.  

A February 2000 VA treatment record indicates that the 
veteran had bilateral ankle pain.  The assessment was 
bilateral osteoarthritis of the ankles.  

Discussion

There is medical evidence which establishes that the veteran 
currently has a leg disability.  As noted above, treatment 
records dated in 1992 reflect a diagnosis of peripheral 
vascular disease.  Treatment records dated in 1999 reflect a 
diagnosis of phlebitis and cellulitis.  VA treatment records 
dated in February 2000 indicate that the veteran had 
osteoarthritis of the ankles.  

However, there is no competent evidence that associates that 
current leg disorder with the veteran's period of service.  
There is no medical evidence that the veteran had a leg 
disorder in service.  As noted above, the service records do 
not indicate that the veteran is a combat veteran, and the 
veteran does not contend that he incurred the leg disorder in 
combat.  The provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) are therefore inapplicable to this case.  

Service medical records indicate that the veteran had no 
musculoskeletal defects upon entry into service in 1943 and 
upon discharge from service in 1946.  The service medical 
records indicate that the veteran had complaints of leg 
numbness in September 1945.  However, a leg disorder was not 
diagnosed.     

Review of the record shows that a leg disorder, peripheral 
vascular disease, was first diagnosed in 1992, 46 years after 
service separation.  Phlebitis, cellulitis and osteoarthritis 
of the ankles were diagnosed more than 50 years after service 
separation.  There is no evidence of treatment or diagnosis 
of a leg disorder prior to 1992.  The medical evidence of 
record does not establish that osteoarthritis of the ankles 
was diagnosed within the one year from service separation in 
April 1946.  Thus, service connection on a presumptive basis 
is not warranted.  

The private medical records and VA treatment records do not 
relate the current leg disorders to the veteran's period of 
service.  There is no medical evidence of record which shows 
that the leg disorders, to include peripheral vascular 
disease, phlebitis, cellulitis and osteoarthritis of the 
ankles, may be associated with the veteran's period of 
service.  In Boyer, supra, the Federal Circuit indicated that 
a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
the veteran has not submitted evidence of a connection 
between the veteran's service and his leg disorders.     

The veteran's own assertions that he incurred a leg disorder 
in service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  See Espiritu, supra.  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinions as to etiology and 
a medical diagnosis competent.

Therefore, for the reasons discussed above, the Board finds 
that service connection for a leg disorder is not warranted, 
since there is no evidence of a relationship between the 
current leg disorders and service.  The Board concludes that 
the preponderance of the evidence of record is against the 
veteran's claim for service connection.  The claim is 
therefore denied.  

3.  Entitlement to service connection for a back disability

Factual Background

Service induction examination dated in April 1943 reveals 
that there were no musculoskeletal defects.  A July 1945 
examination report indicates that the muscular system was 
normal.  Service discharge examination report dated in April 
1946 indicates that the veteran had no musculoskeletal 
defects.  

Treatment records by Dr. R.S. dated from November 1992 to 
March 1994 reflect a diagnosis of bulging disc of the lumbar 
spine at L1-5 and mild stenosis.  

A June 1993 computed tomography (CT) scan of the lumbar spine 
revealed diffuse bulging of the discs at L2-3, L3-4, and L4-
5.   

Treatment records by Dr. R.S. dated in May 1994 reflect a 
diagnosis of degenerative joint disease with bulging disc at 
L3-5.  

A February 1998 X-ray examination of the lumbosacral spine 
revealed some mild hypertrophic degenerative facet changes in 
the lower lumbar spine. 

An October 1999 X-ray examination of the lumbar spine 
revealed degenerative changes with bony lipping and marginal 
sclerosis.  

In a March 2000 statement, the veteran indicated that he was 
treated for a back disability in service.  

An April 2000 VA treatment record indicates that X-ray 
examination of the lumbar spine revealed minor degenerative 
changes.   

Discussion

There is medical evidence which establishes that the veteran 
currently has a back disability.  An April 2000 VA treatment 
record indicates that X-ray examination of the lumbar spine 
revealed minor degenerative changes.  Earlier treatment 
records, dated from 1992 to 1994, reflect diagnoses of 
bulging discs from L1 to L4-5 and mild stenosis.   

However, there is no competent evidence which associates the 
back disability to service.  There is no medical evidence 
that the current back disability was incurred in service or 
is related to service.  As noted above, the service records 
do not indicate that the veteran is a combat veteran, and the 
veteran does not contend that he incurred a back disorder in 
combat.  The provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) are therefore inapplicable to this case.  

Service medical records indicate that the veteran had no 
musculoskeletal defects upon discharge from service in April 
1946.  Although the veteran claimed that he was treated for a 
back disability in service, the service medical records do 
not reflect treatment or diagnosis of a back disability.  

Review of the record shows that a back disability was first 
diagnosed in 1992 which was 46 years after service 
separation.  The medical evidence of record does not 
establish that a degenerative arthritis of the lumbar spine 
was diagnosed within the one year from service separation in 
April 1946.  Thus, service connection on a presumptive basis 
is not warranted.  

The private medical records and VA treatment records do not 
relate the current back disorder to the veteran's period of 
service.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
present case, the veteran has not submitted evidence of a 
connection between the veteran's service and his current back 
disorder.     

The veteran's own assertions that he incurred a back 
disability in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render his opinions as to etiology and a medical 
diagnosis competent.  See Espiritu, supra.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a back disability is not 
warranted, since there is no evidence of a relationship 
between the current back disability and service.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection.  The 
claim is therefore denied.  


ORDER

The claim for service connection for sensorineural hearing 
loss is denied.  

The claim for service connection for a leg disorder is 
denied.  

The claim for service connection for back disorder is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

